Citation Nr: 0109465	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-13 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from February 1966 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1999 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for the veteran's PTSD.


REMAND

The veteran contends that his PTSD is more severely disabling 
than reflected in the 10 percent rating that is currently 
assigned.  

On VA examination in February 1999 the veteran reported he 
was followed in a Vet Center in "Lawrence"; however 
treatment records from this facility have not been associated 
with the claims folder.  Additionally, in an April 1999 VA 
treatment record, it was noted that the veteran requested an 
appointment with psychiatry.  It is unclear whether any such 
appointment took place, as VA treatment records from the Dorn 
VA Hospital were only obtained through May 1999.  As such 
treatment records may be relevant to the veteran's claim, the 
RO should attempt to obtain them.  Also, in December 2000 the 
veteran testified that his condition has worsened since the 
VA examination in 1999.  Fulfillment of the statutory duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior treatment, so that the evaluation of the claimed 
disability will be a fully informed one. Green v. Derwinski, 
1 Vet. App. 121 (1991).  Accordingly, the veteran should be 
scheduled for a VA psychiatric examination to determine the 
current severity of his PTSD.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the name(s) and 
address(es) of all medical care providers 
(VA and private) who have treated him for 
his PTSD since December 2000.  After 
obtaining any necessary releases, the RO 
should obtain copies of complete clinical 
records from the identified treatment 
sources, and associate them with the 
claims folder.  This should specifically 
include complete treatment records from 
the Dorn VA Hospital and the Vet Center 
in Laurens.  

2.  The veteran should be afforded 
another VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD and its impact on 
his social and industrial adaptability.  
It is imperative that the examiner review 
the claims folders prior to the 
examination.  A Global Assessment of 
Functioning (GAF) score should be 
provided, and the examiner should explain 
the meaning of any score.  The examiner 
should provide supporting rationale for 
any opinion rendered.

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record.  If action 
taken remains adverse to the veteran, he 
and his representative should be provided 
a supplemental statement of the case and 
the applicable period for response 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


